UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4153


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DERRICK SHURON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cr-00045-RDB-1)


Submitted:   October 11, 2012               Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Dwight E. Crawley, LAW OFFICE OF DWIGHT E. CRAWLEY, Washington,
DC, for Appellant.    John Walter Sippel, Jr., Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrick Shuron pled guilty to one count of possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2006).             In his plea agreement, Shuron waived the

right to appeal his conviction and sentence, reserving only the

right to appeal a sentence greater than 100 months.                        Pursuant to

his Fed. R. Crim. P. 11(c)(1)(C) agreement with the Government,

Shuron    was     sentenced      to    100    months’      imprisonment.         Shuron

appealed.

               Shuron’s   counsel       has       filed   a   brief   in    accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there are no non-frivolous issues for appeal, but questioning

whether Shuron’s guilty plea was valid under Rule 11 and whether

the district court properly sentenced Shuron.                       Shuron has filed

a   pro   se    supplemental      brief      challenging      the   validity    of   his

guilty plea and additionally contesting a four-point sentencing

enhancement       and     the     sentencing         court’s    reliance        on   the

presentence       report.        The    Government        has   moved      to   dismiss

Shuron’s appeal to the extent that the issues he raises fall

within the scope of his plea agreement’s waiver of appellate

rights.        For the following reasons, we grant the Government’s

motion for partial dismissal, dismiss in part, and affirm in

part.



                                              2
              Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                           United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                                     A valid

waiver will preclude appeal of a given issue if the issue is

within the scope of the waiver.                       United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).                       The validity of an appellate

waiver is a question of law that we review de novo.                                    Id.       “The

validity of an appeal waiver depends on whether the defendant

knowingly         and    intelligently          agreed      to        waive    the       right    to

appeal.”      Id. at 169.

              Here, the district court fully complied with Rule 11

when accepting Shuron’s plea, ensuring that Shuron understood

the    rights      he     was     relinquishing       by    pleading          guilty      and     the

sentence he faced, that Shuron committed the offense to which he

was pleading, and that Shuron was aware of the limits his plea

would place on his appellate rights.                       Given no indication to the

contrary, we find that Shuron’s appellate waiver is valid and

enforceable.            Moreover, under 18 U.S.C. § 3742(c), a defendant’s

appeal      of     a     sentence     to   which       he    stipulated             in    a      Rule

11(c)(1)(C)        plea      agreement     is    limited         to    circumstances           where

“his sentence was imposed in violation of law [or] was imposed

as    a   result        of   an    incorrect        application         of    the    sentencing

guidelines.”            United States v. Sanchez, 146 F.3d 796, 797 (10th

Cir.      1998)    (internal        quotation        marks       and     citation         omitted;

                                                3
alteration in original).            Accordingly, we grant the Government’s

motion for partial dismissal, dismissing Shuron’s appeal of his

sentence.

            But even a valid waiver of appellate rights will not

foreclose        a     colorable        constitutional       challenge      to   the

voluntariness of a guilty plea.                  See, e.g., United States v.

Attar, 38 F.3d 727, 732–33 & n.2 (4th Cir. 1994).                       Accordingly,

Shuron’s appellate waiver does not foreclose our review of the

knowing and voluntary nature of his guilty plea.                      Because Shuron

did not move to withdraw his guilty plea, however, we review his

Rule 11 hearing for plain error.                United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                  As noted above, the district

court fully complied with Rule 11 when accepting Shuron’s guilty

plea,     and,       therefore,    we    find   no    reason     to   question   its

validity.        See United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc).

            In       accordance     with    Anders,    we      have   reviewed   the

record, mindful of the scope of the appellate waiver, and have

found no meritorious issues for appeal.                 We therefore affirm the

appeal in part and dismiss in part.                   This court requires that

counsel inform Shuron, in writing, of his right to petition the

Supreme    Court       of   the   United   States    for    further    review.    If

Shuron requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

                                            4
this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Shuron.          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                    AFFIRMED IN PART;
                                                    DISMISSED IN PART




                                    5